          Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

J.T., Individually and On Behalf of D.T.;
K.M., Individually and On Behalf of M.M. and S.M.;
J.J., Individually and On Behalf of Z.J.;
C.N., Individually and On Behalf of V.N.; and,
All Others Similarly Situated,

                       Plaintiffs,

               - against –                                  CASE NO.: 1:20-cv-05878-CM

BILL de BLASIO, in his official capacity as the
Mayor of New York City; RICHARD
CARRANZA, in his official capacity as the
Chancellor of New York City Department of
Education; the NEW YORK CITY DEPARTMENT
OF EDUCATION; the SCHOOL DISTRICTS IN
THE UNITED STATES; and STATE
DEPARTMENTS OF EDUCATION IN THE
UNITED STATES,

                       Defendants.

                                     MOTION FOR ADMISSION
                                         PRO HAC VICE

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, JONATHAN G. BRUSH hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for DEFENDANT AUSTIN

INDEPENDENT SCHOOL DISTRICT in the above-captioned action.

       I am in good standing with the State Bar of Texas and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I

have never been censured, suspended, disbarred or denied admission or readmission by any court.

I have attached the affidavit pursuant to Local Rule 1.3.
         Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 2 of 6




Dated: August 28, 2020

                                         Respectfully Submitted,


                                         _______________________________
                                         JONATHAN G. BRUSH
                                         ROGERS, MORRIS & GROVER, L.L.P.
                                         5718 Westheimer Road, Suite 1200
                                         Houston, Texas 77057
                                         Telephone: 713-960-6000
                                         Facsimile: 713-960-6025
                                         Email: jbrush@rmgllp.com
Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 3 of 6
Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 4 of 6
              Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 5 of 6




                              The Supreme Court of Texas
                                                         AUSTIN
                                                   CLERK'S OFFICE




            I, BLAKE HAWTHORNE, Clerk of the Supreme Court of Texas, certify that the
    records of this office show that

                                              Jonathan Griffin Brush

    was duly admitted and licensed as an attorney and counselor at law by the Supreme

    Court of Texas on the 5th day of November, 2004.

            I further certify that the records of this office show that, as of this date



                                              Jonathan Griffin Brush



    is presently enrolled with the State Bar of Texas as an active member in good standing.


                                                    IN TESTIMONY WHEREOF witness my signature

                                                                   and the seal of the Supreme Court of

                                                                   Texas at the City of Austin, this, the

                                                                   25th day of August, 2020.

                                                                   BLAKE HAWTHORNE, Clerk



                                                                   Clerk, Supreme Court of Texas
    No. 0334C.1




This certification expires thirty days from this date, unless sooner revoked or rendered invalid by operation of rule or law.
             Case 1:20-cv-05878-CM Document 37 Filed 08/28/20 Page 6 of 6




                STATE BAR OF TEXAS


Office of the Chief Disciplinary Counsel

August 25, 2020



Re: Mr. Jonathan Griffin Brush, State Bar Number 24045576


To Whom It May Concern:

This is to certify that Mr. Jonathan Griffin Brush was licensed to practice law in Texas on November
05, 2004, and is an active member in good standing with the State Bar of Texas. "Good standing"
means that the attorney is current on payment of Bar dues; has met Minimum Continuing Legal
Education requirements; and is not presently under either administrative or disciplinary suspension
from the practice of law.


This certification expires 30 days from the date, unless sooner revoked or rendered invalid by
operation of rule or law.


Sincerely,




Seana Willing
Chief Disciplinary Counsel
SW/web




   P.O. BOX 12487, CAPITOL STATION, AUSTIN, TEXAS 78711-2487, 512.427.1350; FAX: 512.427.4167
